DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Office Action mailed on 1 September 2022. The examiner indicated that independent claims would be allowable if all the elements described in claims 23 and 24 were rewritten in independent form. Based on the partial addition of such elements the examiner determined that independent claims 1, 11 and 22 remain rejected based on newly found prior art. Please see rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-12, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karani et al. (U.S. Pub. No. 2020/0018817 (hereinafter “Karani”), in view of Frecska et al. (U.S. Pat. No. 6,715,246, hereinafter “Frecska”), further in view of Mohamadi et al. (U.S. Pub. No. 2008/0252546)

Regarding claim 1, Karani in figures 1 and 3-5 discloses a positioning unit of an access control and user tracking system for a security system (Abstract), the positioning unit (tracking apparatus 300) comprising: an antenna (antenna array 18) for detecting wireless signals transmitted by user devices (See Para. 0059-0060), wherein the antenna 18 is installed in a drop ceiling system (Para. 0041-0043), and a ceiling tile of the drop ceiling system (Para. 14 and para. 43)
Karani is silent on disclosing: “wherein the antenna is embedded in substrate of the ceiling tile, and the antenna is concealed within the substrate and is not observable”.
However, in the same field of endeavor, Frecska in figures 1-10 teaches a system comprising an antenna (50) is installed in a drop ceiling system (see abstract); and a ceiling tile (ceiling tile 1) of the drop ceiling system, wherein the antenna (50) is embedded in substrate of the ceiling tile (see Figure 3, Abstract and 2:62-65), and the antenna (50) is concealed within the substrate and is not observable. (see 3:7-14)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile and conceal the antenna within the substrate that is not observable as taught by Frecska in the positioning unit of Karani in order to fully protect the antenna or device from any outside sources of mechanical damage, and provide the antenna or device with further environmental protection from moisture etc., that the ceiling tile allows (Frecska 5:2-6) and to integrate into the overall aesthetics of the ceiling tile. (Frecska 5:39-53)  
Karani and Frecska do not disclose: and the antenna is coupled with an antenna controller of the positioning unit via a patch array feedline and a branching feedline network connecting patch elements of the antenna to the patch array feedline, with a propagation delay in the branching feedline network being tuned to create a desired directional gain pattern of the antenna. 
However, branching feedline networks are well known in patch antenna arrays. For instance, Mohamadi in figures 1-13 teaches a positioning unit having an antenna array (antenna 170) that is coupled with an antenna controller (1302, Fig. 13) of the positioning unit via a patch array feedline (Fig. 13: feedline connecting antenna elements 170 to controller 1302) and a branching feedline network (Fig. 1: resonant half-duplex transmission network 410) connecting patch elements (170) of the antenna to the patch array feedline (see feed pint 450 in Fig. 4), with a propagation delay (see para. [0006]) in the branching feedline network (410) being tuned to create a desired directional gain pattern of the antenna (see para. [0045-0046] and [0056]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a branching feedline network connecting patch elements of the antenna to the patch array feedline, with a propagation delay in the branching feedline network being tuned to create a desired directional gain pattern of the antenna, as taught by Mohamadi in the unit of Karani as modified to form the claimed invention in order to produce an integrated and low cost to solution to beamforming capabilities in a single antenna array used for both transmitting and receiving beamformed pulses. (Mohamadi para. 56) 

Regarding claim 2, Karani as modified above, in figures 2 and 5 discloses a unit/system wherein the antenna(s) is a patch array antenna(s) (antenna array 18).

Regarding claims 9 and 10, Karani in figures 1-5 discloses a positioning unit further comprising a control module, wherein the control module further comprises a controller (Control device 180), a network interface (170, see Para. 1), an antenna controller (communication device 160), a power supply (Power source module 108), an omni directional antenna (120, Para 48-49) and/or memory (138) for the positioning unit; and wherein the control module (processing device 130 in Fig. 5) is positioned on an unexposed surface of the ceiling tile (22).

Regarding claim 11, Karani in figures 1 and 3-5 discloses an access control and user tracking system for a security system (Abstract) comprising: positioning units (tracking apparatus 300) for receiving packet data from user devices (See Para. 0059-0060) and generating location data for the user device (see para. 18), wherein the positioning units (300) further comprise antennas (antenna array 18) for detecting wireless signals transmitted by the user devices, wherein the antennas 18 are installed in drop ceiling systems (Para. 14, 41-0043).
Karani is silent on disclosing: “and wherein the antennas are embedded in substrate of the ceiling tiles of the drop ceiling system”.
However, in the same field of endeavor, Frecska in figures 1-10 teaches a system wherein the antennas (50) are embedded in substrate of ceiling tiles (1) of the drop ceiling systems. (See Figure 3, Abstract and 2:62-65)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile and conceal the antenna within the substrate that is not observable as taught by Frecska in the positioning unit of Karani in order to fully protect the antenna or device from any outside sources of mechanical damage, and provide the antenna or device with further environmental protection from moisture etc., that the ceiling tile allows (Frecska 5:2-6) and to integrate into the overall aesthetics of the ceiling tile. (Frecska 5:39-53)  
Karani and Frecska do not disclose: and the antennas are coupled with an antenna controller of the positioning units via a patch array feedline and a branching feedline network connecting patch elements of the antennas to the patch array feedline, with a propagation delay in the branching feedline network being tuned to create a desired directional gain pattern of the antennas. 
However, branching feedline networks are well known in patch antenna arrays. For instance, Mohamadi in figures 1-13 teaches a system having an antenna array (antenna 170) that is coupled with an antenna controller (1302, Fig. 13) of the positioning unit via a patch array feedline (Fig. 13: feedline connecting antenna elements 170 to controller 1302) and a branching feedline network (Fig. 1: resonant half-duplex transmission network 410) connecting patch elements (170) of the antenna to the patch array feedline (see feed pint 450 in Fig. 4), with a propagation delay (see para. [0006]) in the branching feedline network (410) being tuned to create a desired directional gain pattern of the antenna (see para. [0045-0046] and [0056]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a branching feedline network connecting patch elements of the antenna to the patch array feedline, with a propagation delay in the branching feedline network being tuned to create a desired directional gain pattern of the antenna, as taught by Mohamadi in the system of Karani as modified to form the claimed invention in order to produce an integrated and low cost to solution to beamforming capabilities in a single antenna array used for both transmitting and receiving beamformed pulses. (Mohamadi para. 56) 


Regarding claim 12, Karani in figures 2 and 5 discloses a system wherein the antennas are patch array antennas (antenna array 18).

Regarding claim 15, Karani in view of Frecska (figures 1-10) teaches a system wherein the antennas (50) are concealed within the substrate and are not observable. (see 3:7-14)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile and conceal the antenna within the substrate that is not observable as taught by Frecska in the positioning unit of Karani in order to fully protect the antenna or device from any outside sources of mechanical damage, and provide the antenna or device with further environmental protection from moisture etc., that the ceiling tile allows (Frecska 5:2-6) and to integrate into the overall aesthetics of the ceiling tile. (Frecska 5:39-53)  

Regarding claims 19 and 20, Karani in figures 1-5 discloses a system further comprising  control modules of the positioning units, wherein the control modules further comprise controllers (Control device 180), network interfaces (170, see Para. 1), antenna controllers (communication device 160), power supplies (Power source module 108), and/or memory (138) for the positioning units; and wherein the control modules (processing device 130 in Fig. 5) are positioned on unexposed surfaces of the ceiling tiles (22).

Regarding claim 21, Karani in figure 5 teaches a positioning unit wherein the positioning unit is designed into a standard ceiling tile format (22), and the ceiling tile (22 )with the embedded antenna is installed in place of a normal ceiling tile of the drop ceiling system.
In the same field of endeavor, Frecska in figures 1-10 teaches a system wherein the positioning unit (transmitter/receiver 50) is designed into a standard ceiling tile format (1), and the ceiling tile (1 )with the embedded antenna (50) is installed in place of a normal ceiling tile of the drop ceiling system.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to embed the antenna in a substrate of a ceiling tile as taught by Frecska in the positioning unit of Karani in order to fully protect the antenna or device from any outside sources of mechanical damage, and provide the antenna or device with further environmental protection from moisture etc., that the ceiling tile allows (Frecska 5:2-6) and to integrate into the overall aesthetics of the ceiling tile. (Frecska 5:39-53)  

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karani, Frecska and Mohamadi, as applied to claims 1 and 11 above, and further in view of Elberbaum U.S. Patent No. 6,268,882.

Regarding claims 6-7, Karani and Frecska are silent on disclosing a positioning unit further comprising a pinhole camera for capturing video information; and wherein the pinhole camera is inserted through substrate of the ceiling tile and protrudes from an exposed surface of the ceiling tile.
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera (40) is inserted through substrate of the ceiling tile (ceiling layer, see 9:15-38) and protrudes from an exposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani as modified above, in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly rotating the dome structure about its horizontal and vertical axes for observing different scenes. (Elberbaum 1:54-61)

Regarding claims 16-17, Karani and Frecska are silent on disclosing a system further comprising pinhole cameras of the positioning units for capturing video information; and wherein the pinhole cameras are inserted through substrate of the ceiling tiles and protrude from exposed surfaces of the ceiling tile.
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera (40) is inserted through substrate of the ceiling tile (ceiling layer, see 9:15-38) and protrudes from an exposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani as modified above, in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly rotating the dome structure about its horizontal and vertical axes for observing different scenes. (Elberbaum 1:54-61)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karani, Frecska and Mohamadi, as applied to claims 1 and 11 above, and further in view of Ng et al. U.S. Pub. No. 2017/0324167.

Regarding claims 8 and 18, Karani as modified do not disclose: “further comprising a ground plane, wherein the ground plane covers an unexposed surface of the ceiling tile.”
However, Ng in figures 1-7 teaches a unit/system further comprising a ground plane 120, wherein the ground plane covers an unexposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karani, Frecska and Ng to form the claimed invention so the antenna can be configured to be aesthetic looking, unobtrusive, and/or have an outer appearance for blending with or matching the color of the ceiling or other mounting surface for the antenna. For example, the radome of the antenna may be white or other color to match or blend with the color of the ceiling (e.g., drop ceiling tiles or panels, etc.) to which the antenna may be mounted. Also, the radome may be relatively flat so that the radome will be flush against the ceiling, unobtrusive, and not protrude significantly outwardly from the ceiling after the antenna is mounted to the ceiling. (Ng, 0079)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Karani et al. (U.S. Pub. No. 2020/0018817 (hereinafter “Karani”), in view of Mohamadi et al. (U.S. Pub. No. 2008/0252546), further in view of Elberbaum U.S. Patent No. 6,268,882.

Regarding claim 22, Karani in figures 1 and 3-5 discloses a positioning unit of an access control and user tracking system for a security system (Abstract), the positioning unit (tracking apparatus 300) comprising: an antenna (antenna array 18) for detecting wireless signals transmitted by user devices (See Para. 0059-0060), wherein the antenna 18 is installed in a drop ceiling system (Para. 0041-0043), and a ceiling tile of the drop ceiling system (Para. 14 and para. 43)
Karani does not disclose: and the antenna is coupled with an antenna controller of the positioning unit via a patch array feedline and a branching feedline network connecting patch elements of the antenna to the patch array feedline, with a propagation delay in the branching feedline network being tuned to create a desired directional gain pattern of the antenna. 
However, branching feedline networks are well known in patch antenna arrays. For instance, Mohamadi in figures 1-13 teaches a positioning unit having an antenna array (antenna 170) that is coupled with an antenna controller (1302, Fig. 13) of the positioning unit via a patch array feedline (Fig. 13: feedline connecting antenna elements 170 to controller 1302) and a branching feedline network (Fig. 1: resonant half-duplex transmission network 410) connecting patch elements (170) of the antenna to the patch array feedline (see feed pint 450 in Fig. 4), with a propagation delay (see para. [0006]) in the branching feedline network (410) being tuned to create a desired directional gain pattern of the antenna (see para. [0045-0046] and [0056]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a branching feedline network connecting patch elements of the antenna to the patch array feedline, with a propagation delay in the branching feedline network being tuned to create a desired directional gain pattern of the antenna, as taught by Mohamadi in the unit of Karani to form the claimed invention in order to produce an integrated and low cost to solution to beamforming capabilities in a single antenna array used for both transmitting and receiving beamformed pulses. (Mohamadi para. 56) 
Karani as modified does not disclose: and a pinhole camera for capturing video information; and wherein the pinhole camera is inserted through substrate of the ceiling tile of the drop ceiling system and protrudes from an exposed surface of the ceiling tile.
However, in the same field of endeavor, Elberbaum discloses a unit/system further comprising a pinhole camera (40) for capturing video information; wherein the pinhole camera (40) is inserted through substrate of the ceiling tile of the drop ceiling system (ceiling layer, see 9:15-38) and protrudes from an exposed surface of the ceiling tile.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cameras as taught by Elberbaum in the drop ceiling systems according to Karani as modified above, in order to provide cameras that can be concealed and that are enclosed in a dome shaped enclosure having a perfect and clear optical path and which can be fixedly positioned to observe a given scene, or remotely controlled to reposition the camera lens by angularly rotating the dome structure about its horizontal and vertical axes for observing different scenes. (Elberbaum 1:54-61)

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the prior art does not teach or suggests: wherein the antenna that is embedded in the substrate of the ceiling tile is a directional antenna for detecting whether the user devices are present in a region in front of an access point controlled by the access control and user tracking system, and the positioning unit further comprises an omnidirectional antenna for tracking locations of users of the user devices, a pinhole camera for capturing video information, wherein the pinhole camera is inserted through substrate of the ceiling tile and protrudes from an exposed surface of the ceiling tile, a ground plane, which covers an unexposed surface of the ceiling tile, and a control module for directing a function of the positioning unit, wherein the control module is positioned on the unexposed surface of the ceiling tile and comprises the antenna controller and the omnidirectional antenna; as recited in claims 23 and 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845